DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 11/30/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/31/2021 listed below have been reconsidered as indicated.
a)	The objection to the abstract is withdrawn.

b)	The amendments to the specification regarding trade names or marks is acknowledged.

c)	The objection of claim 1 is withdrawn in view of the amendment to the claim.

d)	The rejections of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
The term “modification” in line 12 is part of the intended outcome of “comparing” step c is interpreted in view of the instant specification (p. 7) as referring to:
any change in the nucleic acid sequence, i.e. in the nucleotide sequence, occurring compared to a reference sequence, and does not refer to epigenetic changes, which are herein termed "epigenetic alteration"

Non-limiting examples of “modifications” include: mutations; deletions, insertions, substitutions, duplications and translocations of nucleotides or sequences; and SNPs (p. 7).
	In claim 1, “sequencing” step b is broadly interpreted as encompassing bisulfite sequencing of modified samples and sequencing of native DNA and that uses nanopore sequencing, single-molecule based sequencing, tunneling based detection and any combination thereof.
	In claim 1, the term “reference database” is broadly interpreted in view of the instant specification as being of any size and “not particularly limited as long as” aspects of the nucleic acid may be determined (p. 11) and contains any amount of information regarding sequences of healthy genomes, cancer genomes, short genetic variations or exomes for the first reference database and any amount of information regarding methylation in the second reference database.

	In claim 3, a “malfunction” referred to as part of the intended outcome of the “linking” step e is interpreted as encompassing such things as the cell being malignant or part of a tumor in view of p. 13 of the instant specification.
	Claim 3 is interpreted as reciting an intended use of the linkage resulting from claim 1. It is noted a step of “linking” is not required in view of the amendments to the claims but rather is the result that flows from performing steps (a) to (d). In other words, if one performs steps (a) to (b) they have achieved the result of linking one or more modifications of a nucleic acid to a specific cell type.



	The term “the epigenetic profile” in reference to the at least one nucleic acid is interpreted as referring to any epigenetic features that are inherently part of the at least one nucleic acid.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6, 8-14, 22-23, 26-27, and 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	Claims 1-6 and 22-23 recite the following steps:
	“determining at least a part of the epigenetic profile of said at least one nucleic acid”;

	“comparing said nucleic acid sequence to a first reference database comprising sequences of healthy genomes, cancer genomes, short genetic variations, or exomes to obtain one or more modification(s) thereof”; and

	“comparing the at least part of the epigenetic profile of said at least one nucleic acid to a second reference database comprising a methylation database to correlate said at least one nucleic acid to a specific cell type”.

	The claimed steps result in “linking the one or more modification(s) of the at least one nucleic acid sequence obtained in step c) to the specific cell type of step d)”.
	The above steps are abstract ideas as they encompass purely mental activity. The step of determining at least part of the epigenetic profile broadly encompasses 
	While not an active method step as amended, the process of “linking” broadly encompasses making a determination that pairs in some manner a modification with a cell type, which given the limited amount of data to be considered by the claim may be performed in a purely mental manner.
	These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available techniques that are well-known and used in a conventional manner. Furthermore, the instant specification describes the use of techniques for obtaining a sample and sequencing the nucleic acids in the sample that were previously known (p. 10-11).

	Claims 8-11, 26 and 27 recite the following steps:
	“determining at least a part of the epigenetic profile of said at least one nucleic acid”;

	“comparing said nucleic acid sequence to a first reference database comprising sequences of healthy genomes, cancer genomes, short genetic variations, or exomes, to obtain one or more modification(s) thereof that are indicative of a malignant condition”; and

	“comparing the at least part of the epigenetic profile of said at least one nucleic acid to a second reference database comprising a methylation database to correlate said at least one nucleic acid to a specific cell type”.

	The claimed steps result in “linking the one or more modification(s) of the at least one nucleic acid sequence that are indicative of a malignant condition obtained in step c) to the specific cell type obtained in step d)”.
	The above steps are abstract ideas as they encompass purely mental activity. The steps are substantially the same as the steps of claims 1-6 and 22-23 and are deemed to be abstract ideas for substantially the same reason.
	While not an active method step as amended process of “linking” broadly encompasses making a determination that pairs in some manner a modification with a 
	These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available techniques that are well-known and used in a conventional manner. Furthermore, the instant specification describes the use of techniques for obtaining a sample and sequencing the nucleic acids in the sample that were previously known (p. 10-11).

	Claims 12-14 recite the following steps:
	“obtaining or providing at least one nucleic acid sequence of a nucleic acid and at least a part of the epigenetic profile of said at least one nucleic acid”;

	“comparing said nucleic acid sequence to a first reference database to determine one or more modification(s) thereof”; and

	“comparing the at least part of the epigenetic profile of said at least one nucleic acid to a second reference database to correlate said at least one nucleic acid to a specific cell type”. 

	The claimed steps result in	“linking the one or more modification(s) of the at least one nucleic acid obtained in step b) to the specific cell type obtained in step c)”.
	

	The above steps are abstract ideas as they encompass purely mental activity absent the recitation in the preamble of being a “computer-implement method”. The step of obtaining or providing at least one nucleic acid sequence and at least part of the epigenetic profile of at least one nucleic acid broadly encompasses the organization of human inactivity, in the form of transferring or conveying information from one person to another. The step also encompasses purely mental activity and the claim broadly encompasses reviewing data or information to obtain the claimed information. The comparing and linking steps are substantially the same as the steps of claims 1-6 and 22-23 and are deemed to be abstract ideas for substantially the same reason.
	While not an active method step as amended process of “linking” broadly encompasses making a determination that pairs in some manner a modification with a cell type, which given the limited amount of data to be considered by the claim may be performed in a purely mental manner.
	These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require any tangible step, such as an assaying step or obtaining of a sample. The steps broadly read on receiving and analyzing data to reach a determination.

Response to the traversal of the 101 rejections
The Remarks summarize the criteria and analysis under section 101 (p. 14-15).
The examiner has conducted the review of the claims under the guidance provided by the Office as put forth in the MPEP.

The Remarks characterize the invention and its practical application (p. 15).
The claims have been interpreted and analyzed as set forth above. It is noted the “linking step” is not an active method step in view of the amendments to the claims. It is also noted that the claim does not require “determining if a medical condition arising from the modification obtained in the first step of comparing the nucleic acid is actually problematic, depending on the origin of the nucleic acid” (p. 15, Remarks), which in and of itself is reaching a conclusion based on the consideration of data and broadly 

The Remarks argue the advantage of the methods is that a biopsy is not required as circulating nucleic acid present in body fluids is analyzed (p. 15-16).
It is noted the circulating nucleic acids, such as cell-free DNA, is not the target of analysis in the methods as claimed. The “at least one nucleic acid from a sample derived from a body fluid of the subject” broadly encompasses genomic DNA extracted from circulating lymphocytes, phagocytes and/or granulocytes. The present claims do not recite or refer to “cell-free DNA” or “circulating DNA”.

The Remarks argue the claimed method allows an early determination of a possible medical condition, enabling a fast response or fast information for the patient about their condition (p. 16).
It is noted the claim does not require any step of making a determination of a possible medical condition, nor does it apply any determination in any practical manner to the patient, i.e. treating the patient via an appropriate intervention for the particular condition detected.

The Remarks argue applicant presented an example of identifying lung cancer in a patient based on a single point mutation in a nucleic acid and detected methylation patterns unique to lung (p. 17).


The Remarks argue the claim links nucleic molecules, such as cfDNA and detected somatic mutations to the tissue of origin and facilitates a “liquid tissue biopsy” (p. 16).
As noted above, the claims are not commensurate in scope with invention as characterized in the arguments. The claims are not limited to analyzing cfDNA and the detection of somatic mutations.

The Remarks argue the claims are not directed to abstract ideas as they are cannot be performed in a purely mental manner because sequencing cannot be done in the human mind (p. 17).

The examiner has not identified the sequencing process as an abstract idea, but rather is one of the additional steps and/or elements of the claims. The examiner has not asserted that sequencing may be performed in the human mind.
While the specification describes the comparing steps may be performed on a computer, independent claims 1, 8 and 30 are limited to the use of a computer. Even claim 12, which is claimed as a “computer-implemented method”, does not require any particular computer program comprising compute executable instructions. Claim 12 broadly reads on the use of a general computer.
The Remarks argue the claims are an improvement over existing biopsy methods by linking one or modifications of a nucleic acid to a specific cell type to detect and locate a disease (p. 17-18).
The arguments have been fully considered but are not persuasive. The alleged improvement described in the arguments relates to improvement of detection of disease, which is an abstract idea. The claims do not improve the functioning of a computer or to any other technology or technical field that underlies the claimed method, in particular the technology of sequencing a nucleic acid. For example, the claims do not require measurement devices or techniques that generate new data, but rather encompass the use of well-known standard laboratory techniques to gather information by detecting nucleic acid sequences derived from a body fluid sample. See MPEP 2106.05(a).
	Furthermore, the notion of improving biopsy methods by using a “liquid tissue biopsy”, is not supported by the instant specification as it acknowledges that “liquid tissue biopsy” as a technology already existed (p. 2 of specification).

	The Remarks argue the claims are drawn to a process and the eligibility of the claims is self-evident because: the claims are not in the ability of the human mind; and contain a practical application.
	The arguments have been fully considered and are not persuasive. Whether or not the claims encompass abstract ideas that can be performed in the human mind has been addressed above. The claims not limited to “hundreds or thousands of nucleotides in a nucleic acid molecule” that must be “compared to hundreds or thousands of 
	The resulting linkage, which is a conclusion based on the analysis of data, is not a practical application, such as improving the functioning of a computer or sequencing technology, applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine as opposed to a general computer; or effecting a transformation or reduction of a particular article to a different state or thing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 22-23, 26-27, 31-33 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu (US 2016/0017419 A1; previously cited).
Regarding claims 1 and 6, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific 
Regarding claim 2, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 3, Chiu teaches the modifications, such as copy number aberrations or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities, are used to determine a malfunction of the cell type, such as malignancy or cancer (para. 47, 308).
Regarding claim 4, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 5, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170 and 308).
Regarding claim 8, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328).
Chiu further teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such 
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 9, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 10, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 11, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claim 12, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328) and determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328), as encompassed by step a.
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such 
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step c.
Chiu teaches the use of a computer program (para. 51, 89, 272).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 13, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 14, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 22 and 26, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequence a nucleic acid and determine at least a part of the nucleic acids epigenetic profile.
Regarding claims 23 and 27, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claims 30 and 37, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
Regarding claim 31, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequence a nucleic acid and determine at least a part of the nucleic acids epigenetic profile.
Regarding claim 32, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 33, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claim 36, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 38 and 39, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).

Response to the traversal of the 102 rejections
	The Remarks argue Chiu does not link the modification to the tissue of origin or specific cell type (Fig. 1), links CNA modification in genomic regions to tissue of origins (Fig. 29) and thus does not identify a modification in the nucleic acid sequence as well as the epigenetic profile of the same nucleic acid (p. 21-22).
	The arguments have been fully considered but are not persuasive. Chiu describes comparing sequences to identify single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327) in nucleic acids and using the methylation profile of the nucleic acid region having the single-nucleotide substitution or variation. See also, para. 380, 383, 392-392.
	The Remarks appear to apply the term “region” to a location derived from multiple nucleic acid sequences. However, a region or locus may include multiple sites, such as base positions or a group correlated base positions, or a single site (para. 55) or broadly, the entire genome, a chromosome or a part of a chromosome (para. 56). Thus, the “regions” of Chiu encompass a single nucleic acid fragment within plasma.
	In contrast to the assertions of the Remarks, Chiu is not only interested in CNA as a genomic aberration, but also genomic aberrations in the form of single nucleotide .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 8, 24-25, 28-30 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0017419 A1; previously cited) in view of Croce (US 2013/0190386 A1).
The following are new amendments addressing the amendments to the claims.
Regarding claims 1 and 24-25, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.

The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claims 8 and 28-29, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328).
Chiu further teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) that are found in cancer and thus indicative of malignant conditions (Fig. 29; para. 272-328).
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) 
Regarding claims 30 and 34-35, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
While Chiu teaches the use of reference genomes, Chiu does not teach the use of one of the databases recited in claims 24-25, 28-29 and 34-35.

	It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Chiu by using the established and publicly available TCGA database as the first and second references with or without the Catalogue of Somatic Mutations In Cancer (COSMIC) database. One would have been motivated to use the TCGA database with or without the COSMIC database as it provides both methylation data and somatic mutation data for a wealth of cancer types, including those with clinical data available. The modification has a reasonable expectation of success as the TCGA and COSMIC databases provide reference genomes for comparisons and determinations made in the context of the method of Chiu.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634